Ross, J., concurring:
I concur in the judgment and in what is said by Mr. Justice Thornton respecting .the construction of the will of Michael Reese, deceased. With respect to the question of jurisdiction, I would be inclined to hold, if the question was before us as an original proposition, that the construction of the will of a deceased person was, under our late Constitution and laws, within the exclusive province of the Probate Court. But the jurisdiction of the District Courts in such cases has been recognized by previous decisions of this Court, under which, it is probable, important property rights have vested, for which reason I think the question ought not now to be agitated.